            Case 1:18-cv-00154-RBW Document 22 Filed 04/01/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


 Judicial Watch, Inc.,                              No. 18-cv-154 RBW

                                    Plaintiff,      Hon. Reggie B. Walton
                                                    United States District Judge
                      v.

 U.S. Department of Justice,

                                 Defendant.


                                  JOINT STATUS REPORT

       In this FOIA case seeking travel records of and communications between former Federal

Bureau of Investigation employees Peter Strzok and Lisa Page, plaintiff Judicial Watch, Inc. and

defendant U.S. Department of Justice agreed following the restoration in appropriations to resume

the production schedule previously adopted by the Court. See Joint Status Report, Jan. 31, 2019,

ECF No. 21. In accordance with that agreement, the parties report as follows:

       1.      Between January 29 and February 28, 2019, the FBI processed 500 pages of

potentially responsive records. In a response sent to Judicial Watch on February 28, 2019, the FBI

produced in whole or in part 331 pages of responsive records.

       2.      Between February 28 and March 29, 2019, the FBI processed 500 pages of

potentially responsive records. In a response sent to Judicial Watch on March 29, 2019, the FBI

produced in whole or in part 345 pages of responsive records.
          Case 1:18-cv-00154-RBW Document 22 Filed 04/01/19 Page 2 of 2



Dated: April 1, 2019                        Respectfully submitted,

/s/ Michael Bekesha                         JOSEPH H. HUNT
Michael Bekesha                             Assistant Attorney General
D.C. Bar No. 995749
JUDICIAL WATCH, INC.                        ELIZABETH J. SHAPIRO
425 Third Street SW, Suite 800              Deputy Branch Director
Washington, DC 20024
Phone: (202) 646-5172                        /s/ Garrett Coyle                    .
                                            GARRETT COYLE
Counsel for Plaintiff                       Trial Attorney
Judicial Watch, Inc.                        U.S. Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street NW
                                            Washington, DC 20005
                                            Phone: (202) 616-8016
                                            Fax: (202) 616-8470
                                            Email: garrett.coyle@usdoj.gov

                                            Counsel for Defendant
                                            U.S. Department of Justice




                                        2
